



Exhibit 10.2


EXECUTIVE COMPENSATION RECOVERY POLICY


INTRODUCTION
The Board of Directors (the “Board”) of Pixelworks, Inc. (the “Company”)
believes that it is in the best interests of the Company and its shareholders to
foster a culture that emphasizes integrity and accountability and that
reinforces the Company’s pay-for-performance compensation philosophy. The Board
has therefore adopted this policy which provides for the recovery of certain
executive compensation in the event of an accounting restatement resulting from
material noncompliance with financial reporting requirements under the federal
securities laws (the “Policy”).
ADMINISTRATION
This Policy shall be administered by the Board or, if so designated by the
Board, the Compensation Committee, in which case references herein to the Board
shall be deemed references to the Compensation Committee. Any determinations
made by the Board shall be final and binding on all affected individuals.
COVERED EXECUTIVES
This Policy applies to the Company’s current and former executive officers as
determined by the Board and such other senior executives/employees who may from
time to time be deemed subject to the Policy by the Board (“Covered
Executives”).
RECOVERY: ACCOUNTING RESTATEMENT
In the event the Company is required to prepare an accounting restatement of its
financial statements due to the Company’s material noncompliance with any
financial reporting requirement under the securities laws, the Board will
require reimbursement or forfeiture of any excess Incentive Compensation (as
defined below) received by any Covered Executive during the three completed
fiscal years preceding the date on which the Company is required to prepare an
accounting restatement.
For the avoidance of doubt, restatements resulting solely from the retrospective
application of a change in generally accepted accounting principles shall not
result in the Company’s right of recovery hereunder.
INCENTIVE COMPENSATION
For purposes of this Policy, Incentive Compensation means incentive-based
compensation (including any equity awarded as compensation) provided that, such
compensation is granted, earned or vested based wholly or in part on the
attainment of a financial reporting measure.
EXCESS INCENTIVE COMPENSATION: AMOUNT SUBJECT TO RECOVERY
The amount to be recovered will be the excess of the Incentive Compensation paid
or awarded to the Covered Executive based on the erroneous data, over the
Incentive Compensation that would have been paid or awarded to the Covered
Executive had it been based on the restated results, as determined by the Board.
If the Board cannot determine the amount of excess Incentive Compensation
received by the Covered Executive directly from the information in the
accounting restatement, then it will make its determination based on a
reasonable estimate of the effect of the accounting restatement.
If an amount to be repaid to the Company under this Policy will not be fully
deductible by the Covered Executive, the Board may, unless otherwise provided by
Section 10D of the Securities Exchange Act of 1934 (the “Exchange Act”) or any
rules or standards adopted by a national securities exchange on which the
Company’s securities are listed, in its discretion, reduce the amount to be
repaid by the amount determined by the Board to reasonably take into account the
adverse tax consequences of such repayment to the Covered Executive.





--------------------------------------------------------------------------------





METHOD OF RECOVERY
The Board will determine, in its sole discretion, the method for recovering
Incentive Compensation hereunder, which may include, without limitation, to the
extent permitted by law:
(a) requiring reimbursement of cash Incentive Compensation previously paid;
(b) seeking recovery of any gain realized on the vesting, exercise, settlement,
sale, transfer or other disposition of any equity-based awards;
(c) offsetting the recovery amount from any compensation otherwise owed by the
Company to the Covered Executive;
(d) cancelling outstanding vested or unvested equity awards; and/or
(e) taking any other remedial and recovery action, as determined by the Board;
provided, however, that the method for recovery of Incentive Compensation
selected by the Board shall not cause a violation of the payment timing rules of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) or
result in the Covered Executive being subject to the interest and additional tax
provisions of Section 409A(a)(1)(B) of the Code.
NO INDEMNIFICATION
The Company shall not indemnify any Covered Executive against the loss of any
incorrectly awarded Incentive Compensation.
INTERPRETATION
The Board is authorized to interpret and construe this Policy and to make all
determinations necessary, appropriate or advisable for the administration of the
Policy. It is intended that this Policy be interpreted in a manner that is
consistent with the requirements of Section 10D of the Exchange Act and any
applicable rules or standards adopted by the Securities and Exchange Commission
or any national securities exchange on which the Company’s securities are
listed.
EFFECTIVE DATE
This Policy shall be effective as of April 11, 2019 (the “Effective Date”) and
shall apply to Incentive Compensation that is paid or awarded to the Covered
Executives based on financial measures with respect to fiscal years beginning on
or after January 1, 2019.
AMENDMENT; TERMINATION
The Board may amend this Policy from time to time in its discretion and shall
amend this Policy as it deems necessary to reflect final regulations adopted by
the Securities and Exchange Commission under Section 10D of the Exchange Act and
to comply with any rules or standards adopted by a national securities exchange
on which the Company’s securities are listed. The Board may terminate this
Policy at any time.
OTHER RECOVERY RIGHTS AND ACKNOWLEDGEMENTS
The Board intends that this Policy will be applied to the fullest extent of the
law. The Board may require that any employment agreement, equity award agreement
or similar agreement entered into on or after the Effective Date shall, as a
condition to the grant of any benefit thereunder, require a Covered Executive to
agree to abide by the terms of this Policy. Any right of recovery under this
Policy is in addition to, and not in lieu of, any other remedies or rights of
recovery or recoupment that may be available to the Company pursuant to the
terms of any similar policy in any employment agreement, equity award agreement,
or similar agreement and any other legal remedies available to the Company. From
and after the Effective Date, unless the Covered Executive’s agreement to this
Policy is provided in another agreement with the Covered Executive, each Covered
Executive will be required to sign an Executive Compensation Recovery Policy
Acknowledgement and Agreement agreeing to the terms of this Policy in such form
as determined by the Board as a condition to receiving awards or payments of
Incentive Compensation with respect to fiscal years beginning on or after that
date.





--------------------------------------------------------------------------------





IMPRACTICABILITY
The Board shall recover any excess Incentive Compensation in accordance with
this Policy unless such recovery would be impracticable, as determined by the
Board in accordance with Section 10D of the Exchange Act, applicable regulations
and the listing standards of the national securities exchange which the
Company’s securities are listed.
SUCCESSORS
This Policy shall be binding and enforceable against all Covered Executives and
their beneficiaries, heirs, executors, administrators or other legal
representatives.





